—In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (DiNoto, J.), dated January 27, 1999, as denied his motion for a protective order and granted those branches of the defendants’ cross motion which were to compel the production of items one through six, and nine, in the defendants’ notice for discovery and inspection.
Ordered that the order is modified by adding thereto a provision directing that the production of the requested income tax returns be supervised by the Supreme Court, Nassau County, which shall redact therefrom all information which is unrelated to the plaintiff’s claim of a loss of income; as so modified, *358the order is affirmed insofar as appealed from, without costs or disbursements.
The Supreme Court properly ordered the production of the plaintiffs income tax returns since, under the circumstances of this case, those documents were relevant and necessary (see, McCarthy v Klein, 238 AD2d 552; Huntington Tobacco Co., Money Pension & Profit Sharing Fund v Fromer, 193 AD2d 718; Muller v Sorensen, 138 AD2d 683). However, since the returns were filed jointly with the plaintiffs wife, who is not a party to this action, all information which is unrelated to the plaintiffs claim of a loss of income shall be redacted.
The plaintiffs remaining contentions are without merit. S. Miller, J. P., Thompson, Krausman, Florio and Schmidt, JJ., concur.